       Case 2:21-mj-01631-DUTY Document 14 Filed 04/06/21 Page 1 of 4 Page ID #:67



                                                                 ri~E~
                                                       CLERK, U.S. DISTRICT COURT
  1    TRACY L. WILKISON
       Acting United States Attorney
  2    BRANDON D. FOX                                       APR - 62021
       Assistant United States Attorney
  3    Chief, Criminal DiViSi0i1
                                                CENTRALOISTRICTOFCALIF02NIA
       ALEXANDER B. SCHWAB (Cal. Bar No. 283421 BY                   DEPUTY
  4    DAVID H. CHAD (Cal. Bar No. 273953)
       Assistant United States Attorneys                                             ~
  5    Major Frauds Section
             1100 United States Courthouse
  6          312 North Spring Street
             Los Angeles, California 90012
  7          Telephone: (213) 894-1259/4586
             Facsimile: (213) 894-0141
 8           E-mail:    alexander.schwab@usdoj.gov
                        david.chao@usdoj.gov
  9
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA

"1 1                           U NITED STATES DISTRICT COURT

12                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

13     UNITED STATES OF AMERICA,               No. 2:21-mj-01631

14                Plaintiff,                   GOVERNMENT'S NOTICE OF REQUEST FOR

15                     v.

16     ZACHARY JOSEPH HORWITZ,

17                Defendant.

18

19           Plaintiff, United States of America, by and through its counsel

20     of record, hereby requests detention of defendant and gives notice of

21     the following material factors:

22          1.    Temporary 10-day Detention Requested (~ 3142(d)) on the

23                following grounds:

24               a.   present offense committed while defendant was on release

25                    pending (felony trial),

26          ❑    b.   defendant is an alien not lawfully admitted for

27                    permanent residence; and

28
     Case 2:21-mj-01631-DUTY Document 14 Filed 04/06/21 Page 2 of 4 Page ID #:68




 1

 2             c.    defendant may flee; or

 3        ❑    d.    pose a danger to another or the community.

 4        2.    Pretrial Detention Requested (~ 3142(e)) because no

 5              condition or combination of conditions will reasonably

 6              assure:

 7              a.    the appearance of the defendant as required;

 8              b.    safety of any other person and the community.

 9    ❑   3.    Detention Requested Pending Supervised Release/Probation

10              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

11              ~ 3143(a)):

12        ❑     a.    defendant cannot establish by clear and convincing

13                    evidence that he/she will not pose a danger to any

14                    other person or to the community;

15        ❑     b.    defendant cannot establish by clear and convincing

16                    evidence that he/she will not flee.

17        4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

18              ~ 3142(e))

19              a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

20                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or

21                    greater maximum penalty (presumption of danger to

22                    community and flight risk);

23        ❑     b.    offense under 18 U.S.C. ~§ 924(c), 956(a), 2332b, or

24                    2332b(g)(5)(B) with 10-year or greater maximum penalty

25                    (presumption of danger to community and flight risk);

26        ❑     c.    offense involving a minor victim under 18 U.S.C.

27                    §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

28

                                         2
     Case 2:21-mj-01631-DUTY Document 14 Filed 04/06/21 Page 3 of 4 Page ID #:69




 1                   if federal jurisdiction were present, or a combination

 2                   or such offenses;

 3              e.   any felony not otherwise a crime of violence that

 4                   involves a minor victim or the possession or use of a

 5                   firearm or destructive device (as defined in 18 U.S.C.

 6                   § 921), or any other dangerous weapon, or involves a

 7                   failure to register under 18 U.S.C. ~ 2250;

 8              f.   serious risk defendant will flee;

 9              g.   serious risk defendant will (obstruct or attempt to

10                   obstruct justice) or (threaten, injure, or intimidate

11                   prospective witness or juror, or attempt to do so).

12        6.    Government requests continuance of           days for detention

13              hearing under § 3142(f) and based upon the following

14              reason(s):

15

16

17

18

19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                          4
     Case 2:21-mj-01631-DUTY Document 14 Filed 04/06/21 Page 4 of 4 Page ID #:70




 1        7.    Good cause for continuance in excess of three days exists in

 2              that:

 3

 4

 5

 6

 7

 8    Dated: April 6, 2021               Respectfully submitted,

 9                                       TRACY L. WILKISON
                                         Acting United States Attorney
10
                                         BRANDON D. FOX
11                                       Assi taut United States Atto ey
                                         Chi f,~Cr~final ~ivision     j
12

13

14                                       DAVID H. CHAO'
                                         Assistant United States Attorneys
15
                                         Attorneys for Plaintiff
16                                       UNITED STATES OF AMERICA

li

1~

19

20

21

22

23

24

25

26

27

28

                                         5
